PER CURIAM.
Appellant, defendant m the trial court, seeks review of a judgment and sentence of twenty years imprisonment for breaking and entering with intent to commit a felony and aggravated battery.
Appellant’s first point on appeal challenges the introduction into evidence of a photograph and testimony concerning the victim’s injuries. We find this point to lack substantial merit. See Grant v. State, Fla.1965, 171 So.2d 361; Belger v. State, Fla.App.1965, 171 So.2d 574.
Appellant next questions the legality of his arrest and certain extra-judicial statements he made thereafter. In his motion to suppress before the trial court and at a hearing before the trial judge, appellant never objected to his arrest upon the ground that it was illegal. We may not now consider this point for the first time on appeal. See Shea v. State, Fla.App. 1964, 167 So.2d 767; Griffin v. State, Fla.App.1969, 217 So.2d 893; Gil v. State, Fla.App. 1972, 266 So.2d 43.
Therefore, for the reasons stated, the judgment and sentence appealed is affirmed.
Affirmed.